Douglas, J.,
concurring. While I concur with the majority in its opinion, syllabus and judgment, I write separately to point out that R.C. Chapter 4115 contains its own limitations periods. See R.C. 4115.10(A), 4115.10(C), 4115.13 and 4115.16(B). A clear reading of this comprehensive scheme of time limitations must lead to the ultimate conclusion that the limitations period set forth in R.C. 2305.11(A) does not apply.
In discussing the system set up by the General Assembly for enforcing the prevailing wage, Justice Brown, speaking for the court in Harris v. Van Hoose (1990), 49 Ohio St.3d 24, 26-27, 550 N.E.2d 461, 463, cited the Ohio Legislative Service Commission’s summary of the bill which provided for the enforcement procedure. Justice Brown said, in part, that “ * * * [t]he commission described the interplay of the three methods of enforcement: ‘The bill * * * places a 60 day statute of limitations running from the date when the Director determines a violation of the prevailing wage law exists on the employees [sic ] right to bring a civil suit. If at the end of the 60 day period, the employee has not brought suit or has not requested the Director to sue on his behalf, and the Director has determined that a violation of the law has occurred, the bill requires the Director to bring suit on behalf of the affected employees.’ ” (Emphasis added in part.)
*175It can readily be seen that any limitations period that does exist commences to run only upon a determination of the Director that a prevailing-wage-law violation exists. Thus, R.C. 2305.11(A) does not and cannot apply.
Sweeney, J., concurs in the foregoing concurring opinion.